


116 HR 1171 IH: Funding for Aviation Screeners and Threat Elimination Restoration Act
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 1171
IN THE HOUSE OF REPRESENTATIVES

February 13, 2019
Mr. DeFazio (for himself, Mr. Thompson of Mississippi, Mr. Katko, Miss Rice of New York, Mr. Langevin, Mrs. Watson Coleman, Ms. Titus, Mr. Lawson of Florida, Mrs. Demings, Mr. Johnson of Georgia, Ms. Brownley of California, Mr. Pappas, Ms. Eshoo, Mr. Sires, Mr. Carbajal, Mr. Lowenthal, Ms. Stefanik, Mr. Heck, Ms. Norton, Mr. Welch, Ms. Wilson of Florida, Mrs. Napolitano, Mr. Huffman, Ms. Pingree, Mr. Soto, and Mr. McEachin) introduced the following bill; which was referred to the Committee on Homeland Security

A BILL
To amend title 49, United States Code, to ensure that revenues collected from passengers as aviation security fees are used to help finance the costs of aviation security screening by repealing a requirement that a portion of such fees be credited as offsetting receipts and deposited in the general fund of the Treasury.

 
1.Short titleThis Act may be cited as the Funding for Aviation Screeners and Threat Elimination Restoration Act or the FASTER Act. 2.Repeal of requirement regarding crediting and deposit of a portion of aviation security fees (a)RepealSection 44940 of title 49, United States Code, is amended— 
(1)in subsection (c), by striking paragraph (3); (2)in subsection (f)— 
(A)by striking the heading and inserting Deposit and availability of fee.—; (B)by striking paragraph (1); 
(C)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively; and (D)by amending paragraph (1), as so redesignated, to read as follows: 
 
(1)shall be deposited into a separate account in the Treasury, which shall be available to the Administrator for expenditure only to pay the costs of activities and services for which the fee is imposed; and; and (3)by striking subsection (i). 
(b)Conforming amendmentSubsection (d)(4) of such section is amended by striking , other than subsection (i),.  